Citation Nr: 0943870	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  06-34 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1966 to July 
1968.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that a remand is necessary in order to afford 
the Veteran an adequate VA examination so as to determine the 
nature and etiology of his hearing loss.  VA has a duty to 
assist the veteran in the development of the claim.  This 
duty includes providing an examination when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009); 
See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the personnel records indicate that the Veteran 
served in Vietnam from July 1967 to July 1968.  His military 
occupational specialty was Armor Intelligence Specialist and 
Light Weapons Infantryman.  He also participated in Vietnam 
Counteroffensive Phase III.  The Veteran reported hearing 
loss at separation from service.  The service treatment 
records do not show hearing loss in service.  

The Veteran submitted lay statements showing that prior to 
service others did not notice that the Veteran had hearing 
loss, however, after service, hearing problems were observed.  
Further, a buddy statement verified that the Veteran was 
engaged in combat and exposed to acoustic trauma in service.  
The RO conceded that the Veteran was a combat Veteran and 
exposed to artillery noise, heavy equipment noise and weapons 
noise in service.  

The Veteran has a current diagnosis of bilateral 
sensorineural hearing loss.  In the June 2006 VA Compensation 
and Pension Examination, the audiological test results 
revealed bilateral sensorineural hearing loss and bilateral 
constant tinnitus.  The VA examiner found that tinnitus was 
related to service, but opined that it was not likely that 
hearing loss was related to noise exposure in service.  

In spite of the conclusion, the VA examiner did not provide a 
rationale for his opinion that bilateral hearing loss was not 
related to service.  A medical examination report must 
contain not only clear conclusions with supporting data, but 
also a reasoned medical explanation connecting the two.  See 
Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the 
probative value of a medical opinion comes from when it is 
factually accurate, fully articulated, and contains sound 
reasoning for the conclusion; not the mere fact that the 
claims file was reviewed); See also Stefl v. Nicholson, 21 
Vet. App. 120, 124 (2007) (a medical examination report must 
contain not only clear conclusions with supporting data, but 
also a reasoned medical explanation connecting the two).

Once VA undertakes the effort to provide an examination for a 
service connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided.  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the VA 
examiner did not offer a reasoned medical explanation as to 
why hearing loss was not related to the conceded noise 
exposure in service, the Board finds that the examination was 
inadequate.  Therefore, a remand is necessary to afford the 
Veteran an adequate VA examination to determine the nature 
and etiology of his bilateral hearing loss. 

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be scheduled for 
another VA examination with the 
appropriate medical specialist to 
determine the etiology of the bilateral 
hearing loss.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should state whether the bilateral hearing 
loss disability is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), causally or etiologically 
related to or aggravated by active 
service.  Any opinion expressed should be 
accompanied by supporting rationale.

2.	The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the Veteran, the RO 
should issue a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
John E. Ormond, Jr.  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



